Citation Nr: 0517493	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  96-41 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied entitlement to service connection for 
PTSD.

In November 2002, the veteran indicated that he would attend 
a videoconference hearing before a Veterans Law Judge. The 
hearing was scheduled on December 17, 2002.  Prior to the 
hearing, on December 13, 2002, the veteran submitted a 
written statement requesting that the hearing be cancelled.

This matter was previously before the Board in August 1998, 
January 1999, and April 2003, wherein it was remanded for 
additional development.  The requested development having 
been undertaken, the case is returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat with the enemy.

2.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred.

3.  There is no diagnosis of PTSD on record that is not based 
on any verified, credible stressor from the veteran's active 
service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in May 2001, August 2002, and 
September 2003.  The veteran was told of what was required to 
substantiate his claim for service connection for PTSD, of 
his and VA's respective duties, and was asked to submit 
evidence and/or information in his possession to the RO.  The 
veteran's claim was initially adjudicated by the RO in June 
1996.  Although the foregoing notice letters were provided to 
the veteran subsequent to initial adjudication of his claim, 
any subsequently submitted evidence was considered by the RO 
in the January 2005 Supplemental Statement of the Case 
(SSOC), thus, any defect with respect to the timing of the 
notices was nonprejudicial.  There is no indication that the 
outcome of the case has been affected, as no evidence has 
been received following the latter notice letters that had 
not been considered by the RO.  The veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records have been obtained, as discussed 
below.  The Board notes that the some of the veteran's 
service medical records are unavailable, having been 
destroyed in a fire at the National Personnel Records Center 
records center in 1973.  The Board recognizes that there is a 
heightened obligation to assist a claimant in the development 
of his case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, a medical opinion is not 
required because the evidentiary record does not show that 
the veteran currently has PTSD that is associated with an 
established event, injury, or disease in service, or 
otherwise associated with military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  Psychiatric evaluation was normal upon separation 
examination in 1953, and there has been no diagnosis of PTSD 
shown by any of the post-service medical evidence of record.  
Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible and the Board turns to an 
evaluation of the veteran's claim on the merits.


PTSD

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  For certain 
chronic disorders, including psychoses, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002);  38 
C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court), citing 38 
C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  The Court also 
determined that a diagnosis of PTSD is presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor to cause PTSD.

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 38 
C.F.R. § 4.125 requires use of the Diagnostic and Statistical 
Manual for Mental Disorders IV (DSM-IV) as opposed to the 
prior version of the manual, the DSM-III-R.  The manual 
criteria define the requirements for a diagnosis of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the Court in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f). Service connection 
for PTSD now requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis, based on an assessment of the credibility, 
probative value, and relative weight of all of the pertinent 
evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

A veteran's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  If the determination of combat status is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and consistent with the 
circumstances, conditions, or hardships of such service.  
Moreau v. Brown, 9 Vet. App. 389 (1996). 

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's DD-214 indicates service as an ordnance man 
with the 50th AAA AW Battalion.  He received a Korean Service 
Medal with three bronze stars.

A review of the veteran's available service medical records 
shows a daily sick report from the Battery "A" 50th AAA AW 
Battalion dated in October 1952 revealing that the veteran 
was treated for an infirmity sustained in the line of duty.  
There is no indication of the reason for the sick call.

A report of medical examination dated in March 1953 shows 
that psychiatric evaluation was normal upon separation from 
active service.  

Subsequent to service, VA and private medical records have 
shown treatment for various disorders, to include chronic 
alcoholism, stress, anxiety reaction with depressive features 
in a schizoid personality, and personality disorder.  
However, there is no diagnosis of PTSD.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in September 1996, the veteran indicated that he had been 
exposed to shelling by the enemy in Korea, and that his had 
experienced nightmares ever since.  In an effort to further 
assist the veteran in the verification of his asserted 
stressors, by letters dated in November 1996, July 1997, 
August 2002, and September 2003, the RO requested that the 
veteran provide additional information, to include places and 
dates of his stressful experiences in Korea.  The veteran did 
not respond to any of the requests of the RO.

Initially, as the Board noted earlier, the revised criteria 
provided in this decision were in effect at the time of the 
RO's prior review.  Accordingly, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
pursuant to the revised criteria, the more favorable of the 
two, for service connection for PTSD.  In any event, neither 
set of criteria permit a grant of the benefit sought on 
appeal.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with PTSD either prior to or during service.  The 
service medical records do not indicate that the veteran's 
alleged stressors were incurred during combat with the enemy.  
Although the veteran has related that he was shelled by the 
enemy during his period of active service, there is no 
evidence of record that he was ever engaged in combat with 
the enemy.  When asked to provide additional, more specific, 
information regarding his stressors, the veteran was unable 
to do so.  Accordingly, his alleged stressor has not been 
verified.

Subsequent to service, there were occasions wherein the 
veteran was treated for alcoholism, stress, anxiety reaction 
with depressive features in a schizoid personality, and 
personality disorder.  However, there is no record of a 
diagnosis of PTSD, and no such diagnosis based upon a 
verified stressor.  No health care provider has indicated or 
even suggested that any symptoms experienced by the veteran 
during his period of service may be related to a current 
diagnosis of PTSD.  There is no evidence of record that the 
veteran incurred PTSD during service, nor is there evidence 
of a current diagnosis of PTSD related to service.

The Board recognizes that the veteran asserted that he was 
exposed to shelling by the enemy during his period of active 
service.  However, his self-report as to his having PTSD that 
was manifested as a result of the foregoing unverified 
stressful event which allegedly occurred during his period of 
active service is not competent medical evidence.  As a 
layperson, he has not shown that he is qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The veteran does not have a current diagnosis of PTSD, there 
is also no evidence of in-service incurrence or aggravation 
of PTSD, and there are no stressors which have been verified.  
As such, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for PTSD 
is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert, 1 
Vet. App. at 53.




ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


